Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/13/2022 have been fully considered but they are not persuasive. Applicant argues on remarks pages 2-3 [Claims 1-26 were pending and stand rejected. Claims 1, 10, and 19 are independent. No new subject matter has been added. Claims 1-26, therefore, remain pending in the application. Applicant respectfully requests reconsideration of the presently pending claims given the remarks provided below. Prior Art Rejections Claims 1-18 stand rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by U.S. Patent Publication No. 2020/0057151 ("Finkelstein"). Claims 19-26 stand rejected under 35 U.S.C. § 103 as being unpatentable over Finkelstein in view of U.S. Patent No. 7,262,402 ("Niclass"). Applicant respectfully traverses these grounds of rejection. Claims 1 and 10 Claim 1 recites, inter alia, "selectively sampling a subset of the plurality of detectors in accordance with compressive sensing techniques." Finkelstein discloses (i) a detector array (element 110) having both imaging sensors (elements 11od) and time-of-flight (ToF) sensors (elements 11oi) and (ii) that processing of the operations to provide image registration or correlation between features detected by the image sensor and the ToF sensor over the field of view is not required. See, e.g., Finkelstein, Figure 1 and [0048]. 
As best understood by Applicant, the Office suggests that because the processing in Finkelstein permits a selection between the image and ToF sensors, the reference teaches selecting in accordance with compressive sensing. Office Action, p. 3 (June 30, 2022). Applicant respectfully disagrees. "Compressive sensing" is a term of art with a specific meaning that is commonly used by those of ordinary skill in the art of signal processing, both now and at the time of the invention. In properly applying the broadest reasonable interpretation (BRI) to a claim term, the Office is required to interpret a term of art as it is understood in the art and used consistently therewith by Applicant's specification/claims and the cited references. In other words, the technical meaning is not just one meaning within the scope of the BRI; rather it imposes a limit on the breadth of BRI to ensure that the interpretation is in fact reasonable. 
For brevity, Applicant does not repeat a discussion on "compressive sensing," but instead directs the Office's attention to, for example, Applicant's specification paragraphs [18]-[25]. For additional background, Applicant directs the Office's attention to the Compressed Sensing entry on Wikipedia (https://en.wikipedia.org/wiki/Compressed_sensing). In rejecting Applicant's claims, the Office fails to cite how Finkelstein discloses selecting in accordance with compressive sensing techniques, as required in claim 1. Because Finkelstein is silent on compressive sensing and the Office failed to give patentable weight to the term "compressive sensing" properly, Finkelstein cannot anticipate Applicant's claim. 
Thus, Finkelstein does not anticipate every feature of independent claim 1. Independent claim 10 recites features analogous to those discussed above concerning claim 1 and, as a whole, is patentable over the cited reference for similar reasons. 
Claim 19 
Claim 19 recites, inter alia, "selectively sample a subset of the plurality of the detectors in accordance with compressive sensing techniques." 
The Office cites Finkelstein as disclosing the above-recited claim limitation. Office Action at 12-13. Applicant respectfully disagrees. 
As discussed above, concerning the rejection of claims 1 and 10, "compressive sensing" is a term of art. Finkelstein is silent on the term, and the Office improperly rejected Applicant's claim based on Finkelstein by failing to interpret "compressive sensing" as understood in the art and used consistently in Applicant's specification and claims. Niclass does not cure the deficiencies in Finkelstein, and the Office does not cite Niclass concerning the above-recited claim limitation. Thus, Finkelstein and Niclass, individually or in combination, do not teach, suggest, or in any way render obvious the features of independent claim 19.], examiner respectfully disagrees. First of all applicant has misunderstood (i.e as best understood by the applicant see above) the examiner’s interpretation of the term “compressive sensing techniques”. Second of all Examiner’s BRI interpretation as provided in the last office action is “sampling the data from the plurality of detectors (i.e selection and combination of samples (data) from plurality of detectors))” which is in line with the specification and also i.e as pointed out in the remarks page above with respect to paragraphs 18-25, specifically at para 0025. Examiner further notes that as pointed out in the remarks page regarding the meaning of the term “compressive sensing” at (https://en.wikipedia.org/wiki/Compressed_sensing)

    PNG
    media_image1.png
    145
    1695
    media_image1.png
    Greyscale

 is also “combination of samples” which is in line with the examiner’s interpretation. For applicant’s reference examiner has provided the cutout which discloses compressive sensing as “combination of samples”. Please refer to line 3 in the cutout image of the webpage. Also as pointed out in the last office action Finkelstein discloses in fig 1 and paras 0036, 0048-0049, 0055-0056 and 0062 discloses the processor 105 may be configured to calculate the required drive intensity per region or globally of the array 115 based on the intensity of the return signals detected by the detectors 110d and 110i (i.e sampling the subset of the detectors with compressive (combined or together or compressive) sensing techniques) meeting the limitations of selectively sampling a subset of the plurality of detectors in accordance with compressive sensing techniques). Finkelstein also further discloses selectively sampling a subset of the plurality of detectors in accordance with compressive sensing techniques in paras 0082-0083.  Regarding dependent claims and claim 19 no specific arguments are presented and examiner’s explanation/remarks above applies. In view of above examiner maintains the rejections made in the last office action and the rejections are presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Finkelstein et al. (US20200057151) hereafter Finkelstein.

1. Regarding claim 1, Finkelstein discloses a method comprising: 
uniformly illuminating a scene within a field-of-view of an emitter (fig 1 shows emitter 115 illuminating a scene within FOV 190 (i.e light emitted by the targets in the FOV is reflected from the targets (a target scene within FOV) and detected by the detectors/receivers 110) and paras 0036, 0039-0044, 0048-0049, 0052-0056 and 0062 discloses the above limitations); 
having a receiver comprising a plurality of detectors (fig 1 element 110 is the receiver/detector array comprising plurality of detectors i.e detectors 110d and 110i, para 0041 explains the above limitations); 
selectively sampling a subset of the plurality of detectors in accordance with compressive sensing techniques (fig 1 and paras 0036, 0048-0049, 0055-0056 and 0062 discloses the processor 105 may be configured to calculate the required drive intensity per region or globally of the array 115 based on the intensity of the return signals detected by the detectors 110d and 110 I (i.e sampling the subset of the detectors with compressive (combined or together or compressive) sensing techniques) meeting the above claim limitations); 
capturing depth and intensity measurements by each of the subset of the plurality of detectors, each detector capturing depth and intensity information corresponding to a subset of the field-of-view (fig 1 and paras 0048-0049, 0052-0056 discloses capturing depth by detector 110d and intensity measurements (image brightness) from detector 110i corresponding to the subset of the plurality of the detectors and combining (registration) of the both the detector signals meeting the above claim limitations); and 
generating, by a processor, images of the scene in accordance with an output from the subset of the plurality of the detectors, the images providing a depth and intensity image corresponding to the field-of-view of the emitter (figs 1, 3 and paras 0039-0044, 0048-0049, 0052-0056 discloses the processor 105 generating, by a processor, images of the scene in accordance with an output from the subset of the plurality of the detectors (images corresponding to 110d and 110i and registering the images from the corresponding detectors 110d and 110i), the images providing a depth and intensity image corresponding to the field-of-view of the emitter).  

2. Regarding claim 2, Finkelstein discloses the method of claim 1, wherein the emitter comprises a single light source (para 0038-0043 discloses a light signal from a laser or a LED meeting the limitations of an emitter comprises a single light source). 
3. Regarding claim 3, Finkelstein discloses the method of claim 1, wherein the emitter comprises a coherent light source comprising a plurality of light sources, the plurality of light sources providing a single uniform illumination of the scene (paras 0038-0044 discloses a light signal from a laser or a LED (a coherent light source) with plurality of light sources (one or more emitters 115e) meeting the above limitations wherein the emitter comprises a coherent light source comprising a plurality of light sources, the plurality of light sources providing a single uniform illumination of the scene).  

4. Regarding claim 4, Finkelstein discloses the method of claim 1, further comprising communicating, by each of the subset of the plurality of detectors, a respective depth and intensity measurement to the processor (figs 1, 3 and 0039-0044, 0048-0049, 0052-0056 discloses further comprising communicating, by each of the subset of the plurality of detectors (110d and 110i), a respective depth and intensity measurement to the processor (105)).  

5. Regarding claim 5, Finkelstein discloses the method of claim 1, wherein the receiver is an array comprising a plurality of single- photon avalanche diode (SPAD) devices, wherein each SPAD device corresponds to a detector in the plurality of detectors (para 0041 discloses the detectors (receivers) in an array (110) comprising a plurality of single- photon avalanche diode (SPAD) devices, wherein each SPAD device corresponds to a detector in the plurality of detectors (110d and 110i) meeting the claim limitations).  

6. Regarding claim 6, Finkelstein discloses the method of claim 1, further comprising: emitting a signal to illuminate the scene, paras ; and measuring, each of the subset of the plurality of detectors, a time-of-flight (ToF) of the signal within a respective subset of a field-of-view of each detector, the measurement synchronized in accordance to a timing reference corresponding to the emission of the signal (figs 1, 3 and paras 0040-0041 discloses emitting a signal to illuminate the scene, paras ; and measuring, each of the subset of the plurality of detectors, a time-of-flight (ToF) of the signal within a respective subset of a field-of-view of each detector, the measurement synchronized in accordance to a timing reference corresponding to the emission of the signal).  

7. Regarding claim 7, Finkelstein discloses the method of claim 1, wherein capturing the depth and the intensity measurements by each of the subset of the plurality of detectors comprises reconstructing the depth and intensity image within the subset of the field-of-view (figs 1, 3 and paras 0039-0044, 0048-0049, 0052-0056 discloses the processor 105 generating, by a processor, images of the scene in accordance with an output from the subset of the plurality of the detectors (images corresponding to 110d and 110i (intensity) and registering (reconstructing) the images from the corresponding detectors 110d and 110i), the images providing a depth and intensity image corresponding to the field-of-view of the emitter).  

8. Regarding claim 8, Finkelstein discloses the method of claim 7, further comprising providing an output of the reconstructed depth and intensity measurements within the subset of the field-of-view to the processor (figs 1, 3 and para 0062 discloses further comprising providing an output of the reconstructed depth and intensity measurements within the subset of the field-of-view to the processor).

9. Regarding claim 9, Finkelstein discloses the method of claim 1, wherein selectively sampling the subset of the plurality of detectors in accordance with compressive sensing techniques comprises selectively toggling each of the subset of the plurality of detectors in accordance with a pattern that changes at predefined time intervals (figs 1, 3 and Paras 0036, 0040-0042 and 0062 discloses selectively sampling the subset of the plurality of detectors in accordance with compressive sensing techniques comprises selectively toggling each of the subset of the plurality of detectors (110d and 110i using timing and gain circuitry 106) in accordance with a pattern (fig 1 shows the target pattern with three dots on the top 4 dots in the middle and three dots in the bottom of the FOV) that changes at predefined time intervals (i.e due to the pulses (changes in the emission for short duration of the pluses over the FOV) and receiving by the detectors 110d and 110i meeting the above limitations).  

10. Regarding claim 10, Finkelstein discloses a device comprising: 
an emitter configured to uniformly illuminate a scene within a field-of-view of the emitter (fig 1 shows emitter 115 illuminating a scene within FOV 190 (i.e light emitted by the targets in the FOV is reflected from the targets (a target scene within FOV) and detected by the detectors/receivers 110) and paras 0036, 0039-0044, 0048-0049, 0052-0056 and 0062 discloses the above limitations);; 
a receiver comprising a plurality of detectors, each detector configured to capture depth and intensity information corresponding to a subset of the field-of-view (fig 1 element 110 is the receiver/detector array comprising plurality of detectors i.e detectors 110d and 110i, para 0041 explains the above limitations, fig 1 and paras 0048-0049, 0052-0056 discloses capturing depth by detector 110d and intensity measurements (image brightness) from detector 110i corresponding to the subset of the plurality of the detectors and combining (registration) of the both the detector signals meeting the above claim limitations));; and 
a processor coupled to the detector (figs 1, 3 shows the processor 105/305 coupled to the detector array 110/310), the processor configured to: 
selectively sample a subset of the plurality of the detectors in accordance with compressive sensing techniques (fig 1 and paras 0036, 0048-0049, 0055-0056 and 0062 discloses the processor 105 may be configured to calculate the required drive intensity per region or globally of the array 115 based on the intensity of the return signals detected by the detectors 110d and 110 I (i.e sampling the subset of the detectors with compressive (combined or together or compressive) sensing techniques) meeting the above claim limitations), and provide an image in accordance with an output from the subset of the plurality of the detectors, the image providing a depth and intensity image corresponding to the field-of-view of the emitter (figs 1, 3 and paras 0039-0044, 0048-0049, 0052-0056 discloses the processor 105 generating, by a processor, images of the scene in accordance with an output from the subset of the plurality of the detectors (images corresponding to 110d and 110i and registering the images from the corresponding detectors 110d and 110i), the images providing a depth and intensity image corresponding to the field-of-view of the emitter).  

11. Regarding claim 11, Finkelstein discloses the device of claim 10, further comprising a plurality of communication links, each communication link coupling a respective detector to the processor (fig 3 and paras 0062-0063 shows the communication links connecting the TOF pixels 310d and imaging pixels 310i and the processor communication circuitry 305 provided on the same chip (i.e on chip control) with associated timing circuits meeting the above claim limitations).  

12. Regarding claim 12, Finkelstein discloses the device of claim 10, wherein the receiver is an array comprising a plurality of single- photon avalanche diode (SPAD) devices, wherein each SPAD device corresponds to a detector in the plurality of detectors (para 0041 discloses the detectors (receivers) in an array (110) comprising a plurality of single- photon avalanche diode (SPAD) devices, wherein each SPAD device corresponds to a detector in the plurality of detectors (110d and 110i) meeting the claim limitations).  

13. Regarding claim 13, Finkelstein discloses the device of claim 10, wherein the emitter is configured to emit a signal to illuminate the scene, wherein each detector is configured to measure a time-of-flight (ToF) of the signal within a respective subset of the field-of-view of the detector, the measurement synchronized in accordance to a timing reference corresponding to the emission of the signal (figs 1, 3 and paras 0040-0041 discloses emitting a signal to illuminate the scene, paras ; and measuring, each of the subset of the plurality of detectors, a time-of-flight (ToF) of the signal within a respective subset of a field-of-view of each detector, the measurement synchronized in accordance to a timing reference corresponding to the emission of the signal).   

14. Regarding claim 14, Finkelstein discloses the device of claim 10, wherein each detector configured to capture the depth and intensity information corresponding to a subset of the field-of-view comprises reconstructing the depth and intensity image within the subset of the field-of-view (figs 1, 3 and paras 0039-0044, 0048-0049, 0052-0056 discloses the processor 105 generating, by a processor, images of the scene in accordance with an output from the subset of the plurality of the detectors (images corresponding to 110d and 110i (intensity) and registering (reconstructing) the images from the corresponding detectors 110d and 110i), the images providing a depth and intensity image corresponding to the field-of-view of the emitter).  

15. Regarding claim 15, Finkelstein discloses the device of claim 14, wherein each receiver is further configured to output the reconstructed depth and intensity image within the subset of the field-of-view to the processor (figs 1, 3 and para 0062 discloses further comprising providing an output of the reconstructed depth and intensity measurements within the subset of the field-of-view to the processor).

16. Regarding claim 16, Finkelstein discloses the device of claim 10, wherein selectively sampling the subset of the plurality of detectors in accordance with compressive sensing techniques comprises selectively toggling the subset of the plurality of the detectors in accordance with a pattern that changes at predefined time intervals (figs 1, 3 and Paras 0036, 0040-0042 and 0062 discloses selectively sampling the subset of the plurality of detectors in accordance with compressive sensing techniques comprises selectively toggling each of the subset of the plurality of detectors (110d and 110i using timing and gain circuitry 106) in accordance with a pattern (fig 1 shows the target pattern with three dots on the top 4 dots in the middle and three dots in the bottom of the FOV) that changes at predefined time intervals (i.e due to the pulses (changes in the emission for short duration of the pluses over the FOV) and receiving by the detectors 110d and 110i meeting the above limitations).  
  
17. Regarding claim 17, Finkelstein discloses the device of claim 10, wherein the emitter comprises a single light source (para 0038-0043 discloses a light signal from a laser or a LED meeting the limitations of an emitter comprises a single light source). 
 
18. Regarding claim 18, Finkelstein discloses the device of claim 10, wherein the emitter comprises a coherent light source comprising a plurality of light sources, the plurality of light sources providing a single uniform illumination of the scene (paras 0038-0044 discloses a light signal from a laser or a LED (a coherent light source) with plurality of light sources (one or more emitters 115e) meeting the above limitations wherein the emitter comprises a coherent light source comprising a plurality of light sources, the plurality of light sources providing a single uniform illumination of the scene).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Niclass et al. (US7262402) hereafter Niclass.

19. Regarding claim 19, Finkelstein discloses a system comprising: 
an emitter configured to uniformly illuminate a scene within a field-of-view of the emitter (fig 1 shows emitter 115 illuminating a scene within FOV 190 (i.e light emitted by the targets in the FOV is reflected from the targets (a target scene within FOV) and detected by the detectors/receivers 110) and paras 0036, 0039-0044, 0048-0049, 0052-0056 and 0062 discloses the above limitations); and 
an imager (Fig 1, para 0036 discloses an imaging system (i.e an imager)) comprising: a plurality of receivers, each a receiver comprising a plurality of detectors, each detector configured to capture depth and intensity information corresponding to a subset of the field-of-view based on a reflection from the emitter (fig 1 element 110 is the receiver/detector array comprising plurality of detectors i.e detectors 110d and 110i, para 0041 explains the above limitations, fig 1 and paras 0048-0049, 0052-0056 discloses capturing depth by detector 110d and intensity measurements (image brightness) from detector 110i corresponding to the subset of the plurality of the detectors and combining (registration) of the both the detector signals meeting the above claim limitations, examiner notes that a plurality of receivers would be obvious in view of a single receiver array 110 (fig 1), the rationales supporting the obviousness are rationales for example A-B and E-F, see MPEP 2141 III. ), a plurality of processors, each processor coupled to a respective receiver, each processor configured (figs 1, 3 shows a processor 105/305 coupled to the respective detector 110/310 meeting the claim limitations, examiner notes that a plurality of processors, each processor coupled to a respective receiver would be obvious in view of a single processor 105/305 coupled to a receiver 110/310 as seen in figs 1, 3 and also one or more processors disclosed at para 0043. The supporting rationales for the obvious ness are rationales for example A-B and E-F, see MPEP 2141 III.) to: selectively sample a subset of the plurality of the detectors in accordance with compressive sensing techniques (fig 1 and paras 0036, 0048-0049, 0055-0056 and 0062 discloses the processor 105 may be configured to calculate the required drive intensity per region or globally of the array 115 based on the intensity of the return signals detected by the detectors 110d and 110 I (i.e sampling the subset of the detectors with compressive (combined or together or compressive) sensing techniques) meeting the above claim limitations); and provide a corresponding image in accordance with an output from the subset of the plurality of the detectors, the image providing a depth and intensity image corresponding to the field-of-view of the emitter (figs 1, 3 and paras 0039-0044, 0048-0049, 0052-0056 discloses the processor 105 generating, by a processor, images of the scene in accordance with an output from the subset of the plurality of the detectors (images corresponding to 110d and 110i and registering the images from the corresponding detectors 110d and 110i), the images providing a depth and intensity image corresponding to the field-of-view of the emitter), the plurality of images providing a final full image corresponding to an image of the scene (fig 1 shows the image corresponding a FOV 190 (i.e is a full image) and is generated based in the registration of the images of the corresponding detectors 110d and 110i (i.e the plurality of images meeting the above claim limitations), 
Niclass discloses a memory coupled to the processor, the memory used to store each of the images in accordance with a configuration of each respective receiver (Niclass shows a computer in fig 5, col 6 lines 25 through col 7 lines 21 receiving the signals (i.e depth and intensity images) from the receiver 33 and further at col 8 lines 18-20 which discloses the present invention relates to image data storage allowing storage of depth and brightness signals, examiner notes that from above a computer inherently/obviously have a memory to store and process the signals/images received from the receiver meeting the limitations of a memory coupled to the processor, the memory used to store each of the images in accordance with a configuration of each respective receiver). Before the effective filing date of the invention was made, Finkelstein and Niclass are combinable because they are from the same filed of endevour and are analogous art of processing images. The suggestion/motivation would be a speed, compact and low cost (inexpensive) processing system/imager at col 1 lines 21-28 and col 3 lines 13-26. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Niclass (i.e memory storing the images) in the system of Finkelstein to obtain the invention as specified in claim 19.

20. Regarding claim 20, Finkelstein and Niclass disclose the system of claim 19. Finklestein discloses further wherein each imager comprises a plurality of communication links, each communication link coupling a respective detector to a corresponding processor (fig 3 shows imager comprising plurality of communication links coupling the respective detector (detector array 310 with communication links/connections grid or links) to a corresponding processor 305 meeting the above limitations).  

21. Regarding claim 21, Finklestein and Niclass discloses the system of claim 19. Finklestein discloses further wherein each receiver is an array comprising a plurality of single- photon avalanche diode (SPAD) devices, wherein each SPAD device corresponds to a respective detector in a plurality of detectors (para 0041 discloses the detectors (receivers) in an array (110) comprising a plurality of single- photon avalanche diode (SPAD) devices, wherein each SPAD device corresponds to a detector in the plurality of detectors (110d and 110i) meeting the claim limitations).  

22. Regarding claim 22, Finklestein and Niclass disclose the system of claim 19. Finklestein discloses further wherein the emitter is configured to emit a signal to illuminate the scene, wherein each detector is configured to measure a time-of-flight (ToF) of the signal within a respective subset of the field-of-view of the detector, the measurement synchronized in accordance to a timing reference corresponding to the emission of the signal (figs 1, 3 and paras 0040-0041 discloses emitting a signal to illuminate the scene, paras ; and measuring, each of the subset of the plurality of detectors, a time-of-flight (ToF) of the signal within a respective subset of a field-of-view of each detector, the measurement synchronized in accordance to a timing reference corresponding to the emission of the signal).  

23. Regarding claim 23, Finklestein and Niclass disclose the system of claim 19. Finklestein discloses further, wherein each detector configured to capture a depth and intensity image corresponding to a subset of the field-of-view comprises reconstructing the depth and intensity image within the subset of the field-of-view (figs 1, 3 and paras 0039-0044, 0048-0049, 0052-0056 discloses the processor 105 generating, by a processor, images of the scene in accordance with an output from the subset of the plurality of the detectors (images corresponding to 110d and 110i (intensity) and registering (reconstructing) the images from the corresponding detectors 110d and 110i), the images providing a depth and intensity image corresponding to the field-of-view of the emitter).  

24. Regarding claim 24, Finklestein and Niclass disclose the system of claim 19. Finklestein discloses further wherein selectively sampling the subset of the plurality of detectors in accordance with compressive sensing techniques comprises selectively toggling the subset of the plurality of the detectors in accordance with a pattern that changes at predefined time intervals (figs 1, 3 and Paras 0036, 0040-0042 and 0062 discloses selectively sampling the subset of the plurality of detectors in accordance with compressive sensing techniques comprises selectively toggling each of the subset of the plurality of detectors (110d and 110i using timing and gain circuitry 106) in accordance with a pattern (fig 1 shows the target pattern with three dots on the top 4 dots in the middle and three dots in the bottom of the FOV) that changes at predefined time intervals (i.e due to the pulses (changes in the emission for short duration of the pluses over the FOV) and receiving by the detectors 110d and 110i meeting the above limitations).  

25. Regarding claim 25, Finklestein and Niclass discloses the system of claim 19. Finklestein discloses further wherein the emitter comprises a single light source (para 0038-0043 discloses a light signal from a laser or a LED meeting the limitations of an emitter comprises a single light source). 

26. Regarding claim 26, Finklestein and Niclass discloses the system of claim 19. Finklestein discloses further wherein the emitter comprises a coherent light source comprising a plurality of light sources, the plurality of light sources providing a single uniform illumination of the scene (paras 0038-0044 discloses a light signal from a laser or a LED (a coherent light source) with plurality of light sources (one or more emitters 115e) meeting the above limitations wherein the emitter comprises a coherent light source comprising a plurality of light sources, the plurality of light sources providing a single uniform illumination of the scene).   
Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669